Citation Nr: 0620677	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-31 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement of the appellant to recognition as the surviving 
spouse of the veteran for the purposes of Department of 
Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 to August 
1943.  He died in September 2003.  The appellant is seeking 
recognition as the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


FINDINGS OF FACT

1.  The veteran and the appellant were married in November 
1942.

2.  The veteran and the appellant were divorced in July 1982.

3.  The veteran died in September 2003.


CONCLUSION OF LAW

The appellant may not be recognized by the VA as the 
surviving spouse of the veteran.  38 U.S.C.A. § 101(3) (West 
2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks VA Dependency and Indemnity Compensation 
(DIC) and other benefits as the surviving spouse of the 
veteran.  In order to be entitled to VA benefits as a 
"surviving spouse" of a veteran, the appellant must have 
been the veteran's spouse at the time of the veteran's death 
and have lived continuously with the veteran from the date of 
their marriage to the date of the veteran's death, except 
where there was a separation due to the misconduct of, or 
procured by the veteran, without the fault of the spouse.  38 
U.S.C.A. § 101(3) (West 2002); 38 C.F.R.  § 3.50(b) (2005).  
The term "spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j);  38 C.F.R. 3.50.  The applicable laws and regulations 
clearly require that the parties be lawfully married at the 
time of a veteran's death for the appellant to be considered 
a surviving spouse.

The record shows that the veteran and the appellant were 
married in November 1942 and divorced in July 1982.  Three 
children were born to the veteran and the appellant during 
their marriage.  The record also discloses that the veteran 
was granted entitlement to a nonservice-connected pension as 
well as a special monthly pension based on the need for aid 
and attendance effective September 1999.  The veteran died in 
September 2003.

The appellant concedes that she and the veteran were divorced 
in July 1982.  However, she asserts that the veteran lived in 
her house from the time of the divorce until his death and 
that she tended to him for the last four years of his life.  
She argues that she is therefore entitled to survivor 
benefits.  The appellant submitted supporting statements from 
two of her (and the veteran's) offspring stating that she and 
the veteran lived together since the July 1982 divorce and 
that she provided the veteran with support and caregiving 
during that time.

In determining whether a marriage is valid, the law of the 
place where the parties resided will be applied.  38 C.F.R. § 
3.1(j).  The State of Tennessee does not recognize common-law 
marriage and requires all parties proposing to marry to first 
procure a license and make their contract in the presence of 
certain officers.  TENN. CODE ANN. §§ 36-3-103, 36-3-301 
(West 2006); see Smith v. North Memphis Savings Bank, 89 S.W. 
392 (Tenn. 1905).  Although Tennessee law provides for 
marriage by estoppel in exceptional circumstances, "an 
estoppel will not avail where the union was effected 
meretriciously, and with full knowledge of its illegality and 
impropriety."  Bass v. Bass, 774 S.W.2d 170, 173 (Tenn. Ct. 
App. 1987).  Thus, once the divorce was finalized in July 
1982, the veteran and appellant did not again become husband 
and wife simply through continuous cohabitation and 
caregiving in the following years.

Upon consideration of the entire record, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim.  38 U.S.C.A. § 5107(b).  The record reveals that the 
veteran and the appellant were married from November 1942 to 
July 1982 and three children were born during this time.  The 
laws of Tennessee do not recognize common-law marriage, 
regardless of evidence of continuous cohabitation or mutual 
intent to be married.  Thus, the Board finds that the 
evidence does not support either a valid marriage under the 
law or a deemed valid marriage in this case after July 1982.

In conclusion, considering the evidence of record in light of 
the law and regulations governing this appeal, the Board 
concludes that the appellant may not be recognized as the 
veteran's surviving spouse for VA purposes.  Inasmuch as the 
appellant is not entitled to recognition as the veteran's 
surviving spouse for VA purposes, she has no legal basis to 
claim entitlement to VA benefits.  The law clearly states 
that in order to be entitled to these benefits, the appellant 
must be the veteran's surviving spouse.  38 U.S.C.A. §§ 1304, 
1310(a), 1541(a), 5121; 38 C.F.R. §§ 3.3(b)(4), 3.54(c), 
3.1000.  Therefore, this claim must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As 
the law is dispositive of the instant case, the benefit of 
the doubt rule is not for application.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letter dated 
January 2004 as well as information provided in the August 
2004 statement of the case, the RO advised the appellant of 
the evidence needed to substantiate her claim and explained 
what evidence it was obligated to obtain or to assist the 
appellant in obtaining and what information or evidence the 
appellant was responsible for providing.  In addition, the 
August 2004 statement of the case includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  

Although the appellant did not receive a letter specifically 
informing her to submit all relevant evidence in her 
possession.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Board emphasizes that the appellant has not made 
any showing or allegation of any defect in the provision of 
notice that resulted in some prejudice toward her.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. §  
3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With respect to the duty to assist, the RO has obtained all 
relevant service personnel records and declarations of 
marital status.  See 38 U.S.C.A. § 5103A(d).  In addition, 
the appellant provided notice of the veteran's death and lay 
evidence in the form of her own written statements as well as 
written statements from family members.  The appellant failed 
to produce any evidence showing that she was married to the 
veteran at the time of his death in September 2003.

In any event, the Board finds that the notice and assistance 
provisions of the VCAA are not applicable, as the claim 
involves the purely legal question of entitlement to benefits 
under VA law and regulations.  See Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); Manning v. Principi, 16 Vet. App. 534 
(2002); Mason v. Principi, 16 Vet. App. 129 (2002).  
Therefore, compliance with the VCAA is not for 
consideration.   

ORDER

As the appellant is not recognized as the veteran's surviving 
spouse for VA purposes, the appeal is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


